Citation Nr: 0818552	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  05-27 993	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a headache 
disorder, to include as secondary to a service-connected 
right eye visual defect.

2.  Entitlement to a rating in excess of 10 percent for a 
right eye visual defect.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1974 to May 1983.  This mater is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2005 
rating decision by the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  In April 2008, a 
videoconference hearing was held before the undersigned.  A 
transcript of the hearing is associated with the claims file.

The matter of the rating for a right eye visual defect is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if any 
action on his part is required.


FINDING OF FACT

A headache disorder was not manifested in service and is not 
shown to be related to the veteran's service or to have been 
caused or aggravated by his service connected right eye 
visual defect.


CONCLUSION OF LAW

Service connection for a headache disorder, including as 
secondary to a service connected right eye visual defect, is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via letter in July 2004 the veteran was informed of the 
evidence and information necessary to substantiate his claim, 
the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  The 
letter informed the veteran that he should submit any medical 
evidence pertinent to his claim, and specifically advised him 
of what was necessary to substantiate a claim of secondary 
service connection.  Although full VCAA notice was not 
provided to the appellant prior to the initial adjudication 
in this matter, he has had ample opportunity to supplement 
the record and to participate in the adjudicatory process 
following notice.  The claim was reajudicated after all 
notice was given.  See September 2007 supplemental statement 
of the case (SSOC).  The veteran is not prejudiced by any 
notice deficiency, including in timing, earlier in the 
process.

While the veteran did not receive timely notice regarding the 
rating of headache disability or effective dates of awards 
(Dingess v. Nicholson, 19 Vet. App. 473 (2006)), this 
decision denies service connection; neither the rating of a 
disability nor the effective date of an award is being 
addressed at this time.  Hence, the veteran is not prejudiced 
by such notice defect.
The veteran's service medical records (SMRs) are associated 
with his claims file, as are Social Security Administration 
(SSA) records and VA treatment records.  The RO arranged for 
an examination, in October 2004.  The veteran has not 
identified any pertinent evidence that remains outstanding.  
VA's duty to assist is met.  Accordingly, the Board will 
address the merits of this claim.

II.  Factual Background

The veteran's SMRs are silent for complaints, symptoms, or 
diagnosis of a headache disability.  Service connection has 
been established for a right eye visual defect of 
undetermined etiology.

VA records from October 2004 to November 2006, as well as SSA 
records, are silent for complaint or treatment of a headache 
disability.

On October 2004 VA examination, the veteran reported that he 
started having problems with headaches two to three years 
prior when he began noticing more frequent headaches that 
were mostly related to stress.  He did not report the 
headaches to his primary care physician.  They occurred at 
least once or twice a week and were usually moderate to 
severe in intensity.  He described them as similar to sinus 
headaches which lasted one to three hours.  He reported that 
the only relief was with Tylenol.  Physical examination 
revealed that the veteran did not have any pain to deep 
palpation of the paranasal or frontal sinuses.  A sinus 
series was unremarkable.  A CT scan of the sinuses revealed a 
mucus retention cyst in the right maxillary sinus with patent 
osteo meatal complexes.  The diagnosis was tension headaches 
secondary to residuals of chronic maxillary sinusitis found.  
The examiner opined that the veteran's headaches were not 
secondary to his service-connected eye condition because 
there was evidence that the veteran had chronic maxillary 
sinusitis with a retention cyst (to account for the 
headaches).

On November 2004 VA eye examination, the examining 
optometrist opined that the veteran's headaches were not 
related to his past episode of papilledema and current optic 
atrophy of the right eye.  He stated: "there is no active 
inflammation evident in either eye, nor the optic nerve, nor 
any condition of his eyes that [is] causing or exacerbating 
this [veteran's] headaches.  His headaches are not eye, nor 
visually related".

In his August 2005 VA Form 9, the veteran contends that his 
headaches are vision related because they occur when he is 
working on his computer or exposed to bright lights.  He 
argues that if they were caused by sinusitis, they would be 
random without regard to activity.  He believed the headaches 
to be related to eye strain.

At the April 2008 videoconference hearing, the veteran 
testified that he was not under a doctor's care for his 
headaches, but managed with Tylenol.  He reiterated his 
belief that the headaches were unrelated to sinusitis but 
were due to his service connected right eye disability.  He 
also indicated that he was unable to obtain an opinion from a 
physician stating that his headaches were related to his 
service-connected right eye disability.

III.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§ 3.303.  Disability that is proximately due to or the result 
of a service-connected disease or injury shall [also] be 
service connected.  38 C.F.R. § 3.310(a).  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A headache disorder was not manifested during the veteran's 
active service or for many years thereafter, and it is not 
alleged that his headache disorder is directed related to 
(was incurred or aggravated during) his active duty service.  
The theory of entitlement proposed is primarily one of 
secondary service connection, i.e., that the veteran's 
current headache disability is related to his service 
connected right eye disability.

The three threshold requirements that must be met to 
establish secondary service connection are: (1) Competent 
evidence (medical diagnosis) of current disability.  This 
requirement is met; a headache disorder is diagnosed, and it 
is not in dispute that the veteran has such disorder.  (2) 
Evidence of a service-connected disability.  This requirement 
is also met, as a right eye visual defect is service 
connected. and (3) Competent evidence of a nexus between the 
service-connected disability and the disability for which 
secondary service connection is claimed.

The only competent (medical) evidence of record that directly 
addresses the matter of a nexus between the veteran's 
headache disorder and his service connected right eye visual 
defect is in the reports of the October and November 2004 VA 
examinations.  The October 2004 examiner opined, in essence, 
that the service connected right eye disability did not cause 
the headache disorder (as there was another clinically 
documented cause, i.e., maxillary sinusitis with retention 
cyst).  The November 2004 examiner reiterated that opinion, 
and also added that the veteran had no right eye or visual 
pathology that would have exacerbated (i.e., aggravated) the 
headache disability.  The veteran has not submitted any 
competent evidence to the contrary; in fact, he testified 
that he was unable to produce such evidence.  

The veteran's own opinions relating his headache disability 
to his service connected right eye disability are not 
competent evidence.  As a layperson, he is not competent to 
offer an opinion regarding medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-45 (1992).  The preponderance 
of the evidence is against a finding that the veteran's 
headache disability was caused or aggravated by his service 
connected right eye disability.  A threshold requirement for 
establishing secondary service connection is not met, and the 
claim must be denied.


ORDER

Service connection for a headache disability, to include as 
secondary to a service-connected right eye disability is 
denied.

REMAND

A September 1983 rating decision granted service connection 
for a right eye visual defect, rated 10 percent.  The 10 
percent rating has been in effect for more than 20 years, and 
is protected.  38 C.F.R. § 3.951(b).

At the April 2008 videoconference hearing, the veteran 
testified that his right eye disability has increased in 
severity since his last VA examination (in February 2007).  
He stated that the only way he was now able to read was by 
turning his head and using peripheral vision.  In light of 
these allegations of increasing severity of symptoms, another 
VA examination is indicated.  

The veteran also reported that he is seen by VA every four to 
six months, the last time in March 2008, suggesting that 
there are pertinent VA medical (treatment) records 
outstanding.  Such records are constructively of record, are 
likely to contain pertinent information, and must be secured.

Furthermore, during the pendency of this appeal, the U. S. 
Court of Appeals for Veterans Claims (Court) outlined the 
notice that is necessary in a claim for an increased rating.  
Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).  The Court 
held, in essence, that the Secretary must notify the claimant 
that, to substantiate a claim, the claimant must provide (or 
ask the Secretary to obtain) evidence of a worsening of the 
condition and its impact on employment and daily life; how 
disability ratings are assigned; general notice of any 
diagnostic code criteria for a higher rating that would not 
be satisfied by evidence of a noticeable worsening of 
symptoms and effect on functioning (such as a specific 
measurement or test result); and examples of the types of 
medical and lay evidence the veteran may submit to support an 
increased rating claim.  The veteran has not received notice 
that if fully Vazquez-compliant.  Since the case is being 
remanded anyway, the RO will have the opportunity to correct 
any notice deficiencies.

Finally it is noteworthy that where entitlement to 
compensation has already been established and increase in 
disability is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  However, staged ratings are appropriate in an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Accordingly, the case is REMANDED for the following:

1.  Regarding his right eye visual defect, 
the RO must provide the veteran the 
specific notice required in increased 
compensation claims, as outlined by the 
Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) and afford him adequate 
time to respond.  

2.  The RO should secure for the records 
copies of the complete clinical records of 
any VA treatment the veteran received for 
right eye disability from December 2006 to 
present.

3.  The RO should then arrange for the 
veteran to be examined by an 
ophthalmologist to determine the current 
severity of his service connected right 
eye visual defect.  The veteran's claims 
file must be reviewed by the examiner in 
conjunction with the examination.  Any 
indicated studies (to specifically include 
testing of visual acuity/visual fields) 
should be completed.  (The examiner should 
note the veteran's allegations of visual 
field impairment.) All symptoms and 
functional limitations due to the right 
eye visual defect should be described in 
detail, and the examiner should explain 
the rationale for all opinions given.

4.  The RO should then readjudicate the 
claim, to include consideration of the 
possibility of "staged" ratings, if 
indicated by facts found.  If it remains 
denied, the veteran and his representative 
should be furnished an appropriate SSOC 
and afforded the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


